On the Court’s own motion, it is
Ordered that its decision and order dated October 25, 1999 [265 AD2d 580], in the above-entitled case, is recalled and vacated, and the following decision and order is substituted therefor:
Appeal by the defendant from a judgment of the County Court, Suffolk County (Lefkowitz, J.), rendered January 4, 1996, convicting him of rape in the first degree (two counts) and aggravated sexual abuse in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the indictment in the instant case was not jurisdictionally defective. Rather, the counts in the indictment relating to the different criminal transactions were properly joinable pursuant to CPL 200.20 (2) (c) (see, People v Richardson, 235 AD2d 502; People v Berta, 213 AD2d 659; People v Prezioso, 199 AD2d 343). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.